UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 9, 2010 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) WYOMING 1-7627 74-1895085 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10000 Memorial Drive, Suite 600 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 688-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) ITEM 7.01.Regulation FD Disclosure. On November 9, 2010, Frontier Oil Corporation (the “Company”) issued a press release announcing that it intends to offer, subject to market conditions and other factors, up to $150,000,000 aggregate principal amount of the Company’s senior notes due 2018 in a registered public offering.A copy of the press release is furnished as Exhibit99.1 to this Current Report on Form 8-K. The information in this Item 7.01 is being furnished, not filed, pursuant to Regulation FD. Accordingly, the information in this Item 7.01 will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. ITEM 9.01.Financial Statements and Exhibits. (c) Exhibits Exhibit Number Description News release, dated November 9, 2010, issued by Frontier Oil Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER OIL CORPORATION By: /s/ Doug S. Aron Name:Doug S. Aron Title:Executive Vice President and Chief Financial Officer Date: November 9, 2010
